t c memo united_states tax_court limited gaming of america inc petitioner v commissioner of internal revenue respondent docket no filed date thomas g potts for petitioner osmun latrobe for respondent memorandum opinion dinan special_trial_judge this matter is before the court on petitioner’s motion for partial summary_judgment and brief in support and addendum to petitioner’s motion for partial summary_judgment and brief in support pursuant to rule a unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - - respondent filed a notice of objection to petitioner’s motion for partial summary_judgment and respondent’s memorandum of authorities petitioner filed petitioner’s reply to respondent’s notice of objection to petitioner’s motion for partial summary_judgment as explained more fully below we will deny petitioner’s motion for partial summary_judgment background by a notice_of_deficiency mailed to petitioner on date respondent determined deficiencies in federal income taxes due from petitioner for the fiscal years ended date and in the amounts of dollar_figure and dollar_figure respectively petitioner timely filed a petition in this case on date and respondent timely answered on date limited gaming of america inc hereinafter referred to as lga or petitioner is a colorado corporation originally formed on date lga is a c_corporation it has a fiscal_year ending on february on or about date lga caused to be formed sunrise island timber company hereinafter referred to as sunrise a florida general_partnership for the purpose of holding real_property consisting of an island located in the mississippi river sunrise was subsequently converted to a florida limited_partnership in date - - for the fiscal_year ended date lga filed its federal corporate_income_tax return reporting taxable_income before net_operating_loss_deduction and special_deductions in the amount of dollar_figure from that amount lga deducted a net_operating_loss of dollar_figure reducing its taxable_income to dollar_figure and reported tax due in the amount of dollar_figure for the fiscal_year ended date lga filed its federal corporate_income_tax return reporting taxable_income in the amount of dollar_figure and reported tax due in the amount of dollar_figure during mr robert lobato acquired ownership and control of lga on date both lga and sunrise filed chapter bankruptcy petitions with the bankruptcy court for the northern district of oklahoma on or about date mr lobato caused to have lga prepare a corporation application_for tentative refund form carrying back losses_incurred by lga during its fiscal_year ended date to its fiscal years ended date and date lga claimed refunds for its fiscal years ended date and in the amounts of dollar_figure and dollar_figure respectively the claimed refunds were primarily based upon mr lobato’s decision to substantively consolidate both lga and sunrise for federal_income_tax purposes - in following receipt of the form_1139 from lga respondent began an examination of lga’s fiscal years and federal_income_tax returns respondent denied lga’s refund claims for the fiscal years ended date and and determined deficiencies in federal_income_tax for those years in the amounts of dollar_figure and dollar_figure respectively the denial of the claimed refunds and the determination of deficiencies for the fiscal years and were premised in part on respondent’s determination that lga and sunrise were separate legal entities during the fiscal_year ended date during the pendency of its chapter proceeding lga argued that sunrise should be disregarded as a sham entity lga contended that sunrise should be disregarded for federal_income_tax purposes and that lga was entitled to substantial federal_income_tax refunds for the fiscal years ended date and after lga and sunrise filed their petitions in bankruptcy on date an order was entered by the bankruptcy court setting date as the deadline for filing proofs of claim on date the irs filed a proof_of_claim for unpaid taxes in the amount of dollar_figure the content of the claim was as follows --- - taxable_year type of tax amount of tax corporate_income_tax dollar_figure corporate_income_tax big_number 3rd quarter fica_taxes big_number 4th quarter fica_taxes big_number 4th guarter futa taxes big_number lst guarter fica_taxes big_number total big_number on date after review of lga’s tax returns the irs determined that lga owed neither the fica nor the futa taxes set forth in the above-mentioned proof_of_claim and filed a pleading entitled notice of withdrawal in date the irs commenced an audit of petitioner’s corporate_income_tax returns the audit was completed on date and it was determined that lga owed additional federal income taxes for the fiscal years ended and as follows year type of liability amount of tax corporate_income_tax dollar_figure interest on unpaid income_tax dollar_figure corporate_income_tax dollar_figure interest on unpaid income_tax dollar_figure total dollar_figure on date the irs prepared an amended proof_of_claim showing total deficiencies in taxes and interest in the total amount of dollar_figure for the fiscal years and the irs filed a motion for leave to reinstate and amend its erroneously withdrawn proof_of_claim to claim the total_tax liabilities for the years and in the amount of -- - dollar_figure after a hearing on the motion the bankruptcy court ruled in its memorandum opinion filed date the motion is granted in part and denied in part the withdrawn claim will be reinstated as to the corporate income taxes of lga in its original amount of dollar_figure the irs will not be allowed to amend the claim to reflect the increase which it seeks nor will the irs be allowed to file a completely new claim out of time for either the or income taxes of lga discussion summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there 1s no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 78_tc_412 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be made in a manner most favorable to the party opposing summary_judgment see 85_tc_812 petitioner’s contentions - petitioner’s contentions as contained in its motion for partial summary_judgment filed date may be summarized as follows petitioner asserts that its motion for partial summary_judgment encompasses the doctrine_of collateral_estoppel in support of this contention petitioner cites to a memorandum opinion filed by the bankruptcy court for the northern district of oklahoma on date and a memorandum opinion filed by the bankruptcy court on date petitioner argues that the date memorandum opinion determined that there were no income_tax deficiencies for the fiscal_year ended date and that there was an income_tax deficiency for the fiscal_year ended date in the amount of dollar_figure petitioner also appears to argue that the date memorandum opinion regarding the confirmation plans of on date the bankruptcy court filed an order confirming plan in which the court ordered inter alia that in accordance with the terms of the third amended plan_of_reorganization the estates of limited gaming of america inc case no 96-00395-m and sunrise island ltd case no 96-00396-m be and the same hereby are substantively consolidated it is further ordered that all pleadings and papers related to the sunrise island ltd matter case no 96-00396-m shall from the date of this order be filed under case no 96-00395-m we also note that in paragraph 6y of its petition the petitioner averred continued --- - reorganization submitted by lga somehow determined that sunrise was not a separate_entity respondent’ s contentions respondent’s contentions as contained in respondent’s memorandum of authorities may be summarized as follows respondent notes that the parties’ disagreement is based upon petitioner’s erroneous premise that a bankruptcy court’s determination as to the collectibility of a debtor’s claim is the same as the determination_of_a_deficiency in income_tax respondent posits that petitioner’s position is that respondent is collaterally estopped from asserting any claims against petitioner for additional deficiencies in corporate_income_tax and interest for the fiscal years ended date and date respondent states the respondent is in complete agreement with this conclusion the respondent agrees that it i sec_2 continued on date the bankruptcy court for the northern district of oklahoma issued an order confirming plan in these documents the bankruptcy court substantively consolidated lga and the sunrise island timber company general and limited_partnership into one entity in so doing the court recognized the sham nature of the partnership and the fraudulent acts of self-dealing as well as asset transfers performed by bleidt and lobato-bleidt therefore the entity should be consolidated with lga as a single entity in computing the federal corporate_income_tax liability of lga for the years in issue - q - collaterally estopped from collecting additional deficiencies in income taxes from the petitioner for the taxable years and if that is the sum of petitioner’s argument then the dispute as to that issue is concluded respondent observes that unfortunately that does not appear to be the ultimate aim of petitioner’s argument respondent notes that petitioner filed a form_1139 claim with the irs applying for a refund of allegedly overpaid and federal income taxes based upon claimed losses in the taxable_year the factual or legal grounds for the alleged loss were not indicated on the form_1139 subseguently on date during lga’s bankruptcy proceeding respondent issued the notice_of_deficiency for the taxable years and which notice is the basis for this case pending before the court petitioner argues that petitioner’s claim for overpayments not yet proved is to be applied not against its actual tax_liability for the taxable years and but only against the de_minimis claim which respondent was allowed to collect in the bankruptcy proceeding respondent submits that such an argument as advanced by petitioner is wholly contrary to established law respondent also disputes petitioner’s contention inferred from petitioner’s arguments that in substantively consolidating lga’s and sunrise’s bankruptcy proceedings the bankruptcy court -- - determined that sunrise was not a separate_entity we agree with respondent in 109_tc_125 affd without published opinion 172_f3d_859 3d cir we stated under the principles established by the supreme court in 284_us_281 a taxpayer’s claim_for_refund must be reduced by the amount of the correct_tax liability for the taxable_year regardless of the fact that the commissioner can no longer assess any deficiency for the taxable_year in lewis v reynolds supra the taxpayer filed a claim_for_refund alleging that certain deductions had been improperly disallowed by the commissioner after the period of limitations on additional_assessment had expired the commissioner agreed with the taxpayer that the period of limitations had expired but denied a refund on the basis that the correct computation of tax resulted in additional tax the taxpayer argued that the commissioner lacked the authority to redetermine the tax after the period of limitations had expired the supreme court disagreed while no new assessment can be made after the bar of the statute has fallen the taxpayer nevertheless is not entitled toa refund unless he has overpaid his tax an overpayment must appear before refund is authorized although the statue of limitations may have barred the assessment and collection of any additional sum it does not obliterate the right to the united_states to retain payments already received when they do not exceed the amount which might have been properly assessed and demanded lewis v reynolds supra pincite the doctrine established in lewis v reynolds supra has been applied by this court in the determination of an overpayment see 40_tc_597 vacated and remanded pursuant to stipulation 2d cir date holding that the decision in lewis v reynolds supra was controlling and allowing a reduction in an overpayment claimed by the taxpayer 28_tc_871 applying the doctrine_of lewis v reynolds supra to this case we find that even though assessment and collection of petitioner’s tax_liability is now barred by the statute_of_limitations respondent has the right to retain prior timely payments to the extent they do not exceed the amount of petitioner’s actual tax_liability footnotes omitted our above-mentioned holding in bachner is equally applicable to the facts in this case the bankruptcy court did not determine lga’s tax_liability for the taxable years and that is abundantly clear from a review of the record in this case we hold that respondent is not collaterally estopped from determining petitioner’s correct_tax liabilities for taxable years and in order to determine if there are tax overpayments in those years because of a net_operating_loss_carryback from the taxable_year from our review of the record we also find that the question of whether or not lga and sunrise were separate entities for tax purposes was not litigated by the bankruptcy court the bankruptcy order confirming petitioner’s third amended plan and consolidating the bankruptcy estates of petitioner and sunrise makes no reference to the determination of federal taxes petitioner’s third amended plan did not specifically state that the substantive consolidation of the estates of petitioner and sunrise would allow petitioner to determine its federal income taxes on a consolidated basis with sunrise the bankruptcy court’s opinion does not state that substantive consolidation would permit petitioner to report its income taxes on a consolidated basis with sunrise the bankruptcy court limited substantive consolidation to the combining of assets and the cancellation of debts between the consolidated debtors in re ltd gaming of america bankr bankr n d okla we hold that respondent is not collaterally estopped from determining petitioner’s federal income taxes as a separate taxable entity accordingly for the reasons stated above the court will deny petitioner’s motion for partial summary_judgment an appropriate order will be issued
